DETAILED ACTION

Examiner’s Remarks
Regarding the amendment filed 11/19/2021:
The amendments to 1, 2 and 6 claims are acknowledged and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the first binding material of the first supply roll has a first composition in that the first binding material comprises identification tags at spaced intervals along the binding material; the second binding material has a second composition, the second composition being different than the first composition, in that the second binding material does not have identification tag”. “A first composition” and “the second composition being different than the first composition” implies that materials of the binding material are different.  The specification does not describe materials of the first binding material and the second binding material being different, e.g. different materials of filaments/strands of twine themselves. 
Claims not specifically addressed fail to comply with the written description requirement due to their dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 4, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 11,051,454 Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.

INSTANT CLAIM(S)
PATENTED CLAIM(S)
1. (Currently amended) A bale identification assembly for use with an agricultural baler used to take loose crop material from the ground into bales and compress a formed bale in a baling chamber with a reciprocating plunger, the baler having at least one 

a first supply roll mounted on the baler providing a first binding material used by the knotter system to bind the formed bale, wherein the first binding material of the first supply roll has a first composition comprising at least one strand of a non-identifying filament and one strand of an identifying filament having a plurality of spaced apart identification tags in that the first binding material comprises identification tags at spaced intervals along the binding material; 

a second supply roll mounted on the baler providing a second binding material used by the knotter system to bind the formed bale, wherein the second binding material has a second composition[[,]] consisting of at least one strand of a non-identifying filament such that the second composition an identifying filament having identification tags, wherein the knotter system combines the first binding material with identification tags from the first supply roll with the second binding material without identification tags from the second supply roll to bind the formed bale; and 

a read module with one or more antennas configured to transmit interrogator signals and also receives authentication replies from the identification tags.


2. (Currently amended) The bale identification assembly of claim 1 of the first binding material are wound together before the first binding material is used to bind the bale of crop material.


4. (Previously presented) The bale identification assembly of claim 2 wherein the non-identifying filament and the identifying filament are wound together forming the first binding material before the first supply roll is mounted on the baler.


6. (Currently amended) The bale identification assembly of claim 1 further comprising a controller configured to receive information from the at least one 



a binding material used by the knotter system to bind the formed bale, the binding material comprising at least one strand of a non-identifying filament and one strand of an identifying filament incorporating identification tags, wherein the identifying filament is formed as a continuous identification element comprising a resonant material incorporated into the identifying filament during a production process; 

a read module with an antenna configured to transmit interrogator signals and also receives authentication replies from identification tags; 

a bale drop sensor comprising a bale activation device, wherein as a completed bale passes through the discharge chute, the completed bale interacts with the bale activation device causing the bale drop sensor to activate, wherein activation of the bale drop sensor activates the antenna for a specified active cycle, and wherein during its active cycle, the read module assigns any identification tag that is sensed to the completed bale that is leaving the discharge chute; and 

a controller configured to receive information from the at least one crop sensor and/or bale sensor and associate the information about the completed bale with the identification tag on the completed bale that is leaving the discharge chute.


7. The bale identification assembly of claim 6 wherein knotter system comprises a first supply roll of binding material having identification tags and a second supply roll with binding material without identification tags, wherein the knotter system combines binding material from the first supply roll with binding material from the second supply roll to bind the formed bale.  


8. The bale identification assembly of claim 7 wherein the non- identifying filament and the identifying filament are wound together before the binding material is used to bind the bale of crop material.




Regarding instant claim 7, it is noted that while the copending claims fail to expressly recite that the read module is configured such that the read module receives authentication replies only from an identification tag that that is on a segment of the binding material from the first supply roll that is wrapped around a finished bale, this is 


Claims 1-3, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 U.S. Patent No. 10,303,997.   Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.

INSTANT CLAIM(S)
PATENTED CLAIM(S)
1. (Currently amended) A bale identification assembly for use with an agricultural baler used to take loose crop material from the ground into bales and compress a formed bale in a baling chamber with a reciprocating plunger, the baler having at least one 

a first supply roll mounted on the baler providing a first binding material used by the knotter system to bind the formed bale, wherein the first binding material of the first supply roll has a first composition comprising at least one strand of a non-identifying filament and one strand of an identifying filament having a plurality of spaced apart identification tags in that the first binding material comprises identification tags at spaced intervals along the binding material; 

a second supply roll mounted on the baler providing a second binding material used by the knotter system to bind the formed bale, wherein the second binding material has a second composition[[,]] consisting of at least one strand of a non-identifying filament such that the second composition an identifying filament having identification tags, wherein the knotter system combines the first binding material with identification tags from the first supply roll with the second binding material without identification tags from the second supply roll to bind the formed bale; and 

a read module with one or more antennas configured to transmit interrogator signals and also receives authentication replies from the identification tags.


2. (Currently amended) The bale identification assembly of claim 1 of the first binding material are wound together before the first binding 


6. (Currently amended) The bale identification assembly of claim 1 further comprising a controller configured to receive information from the at least one 



a binding material used by the knotter system to bind the formed bale, the binding material comprising identification tags at spaced intervals along the binding material, wherein the knotter system comprises a first 

a read module with an antenna configured to transmit interrogator signals and also receives authentication replies from identification tags; 

a bale drop sensor comprising a bale activation device, wherein as a completed bale passes through the discharge chute, the completed bale interacts with the bale activation device causing the bale drop sensor to activate, wherein activation of the bale drop sensor activates the antenna for a specified active cycle, and wherein during its active cycle, the read module assigns any identification tag that is sensed to the completed bale that is leaving the discharge chute; and 

a controller configured to receive information from the at least one crop sensor and/or bale sensor and associate the information about the completed bale with the identification tag on the completed bale that is leaving the discharge chute.


2. The bale identification assembly of claim 1 wherein the binding material having identification tags comprises at least one strand of a non-identifying filament and one 



3. The bale identification assembly of claim 2 wherein the identifying filament comprises an radio-frequency identification (RFID) inlay, wherein the RFID inlay comprises conducting wires of an antenna connected to an RFID chip, and the RFID inlay comprises a segment of the identifying filament with adjacent RFID inlays spaced along the identifying filament at a desired interval, and the identifying strand incorporating the RFID inlay is wound during a binding material production process with at least one non-identifying filament into a single twine strand.


Regarding instant claim 7, it t is noted that while the patented claims fail to expressly recite that the read module is configured such that the read module receives authentication replies only from an identification tag that that is on a segment of the binding material from the first supply roll that is wrapped around a finished bale, this is necessarily inherent since there is no identification tag on the binding material from the second supply roll.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,303,997 in view of Gengel et al.
With respect to instant claim 5, the patented claims address all the limitations of claim 2.
However, the patented claims fail to expressly disclose a length of the RFID inlay is between 10 cm and 24 cm.
Gengel et al. teaches it is well known in the art for the RFID inlay to 10 cm (100 mm) ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the length of the RFID inlay to be 10 cm depending on the desired application, e.g. long enough to be woven.  Further, a scaling up or down of an element which merely requires a change in size is generally recognized as being within the level of one of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).   


Claims 1-4, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 10,657,433.   Although the claims at issue are not identical, they are not patentably distinct from each other the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.

INSTANT CLAIM(S)
PATENTED CLAIM(S)
1. (Currently amended) A bale identification assembly for use with an agricultural baler used to take loose crop material from the ground into bales and compress a formed bale in a baling chamber with a reciprocating plunger, the baler having at least one 

a first supply roll mounted on the baler providing a first binding material used by the knotter system to bind the formed bale, wherein the first binding material of the first supply roll has a first composition comprising at least one strand of a non-identifying filament and one strand of an identifying filament having a plurality of spaced apart identification tags in that the first binding material comprises identification tags at spaced intervals along the binding material; 

a second supply roll mounted on the baler providing a second binding material used by the knotter system to bind the formed bale, wherein the second binding material has a second composition[[,]] consisting of at least one strand of a non-identifying filament such that the second composition an identifying filament having identification tags, wherein the knotter system combines the first binding material with identification tags from the first supply roll with the second binding material without identification tags from the second supply roll to bind the formed bale; and 

a read module with one or more antennas configured to transmit interrogator signals and also receives authentication replies from the identification tags.


2. (Currently amended) The bale identification assembly of claim 1 of the first binding material are wound together before the first binding material is used to bind the bale of crop material.


4. (Previously presented) The bale identification assembly of claim 2 wherein the non-identifying filament and the identifying filament are wound together forming the first binding material before the first supply roll is mounted on the baler.


6. (Currently amended) The bale identification assembly of claim 1 further comprising a controller configured to receive information from the at least one 



a knotter system that guides binding material around a formed bale and ties a knot in the binding material to bind the formed bale, the knotter system comprising at least one supply roll used to provide binding material used to bind the formed bale wherein the binding material on the one supply roll has identification tags at spaced intervals, wherein the binding material on the first at least one supply roll comprises at least one strand of a non-identifying filament and one strand of an identifying filament incorporating the identification tags, wherein the non-identifying filament and the identifying filament are wound together before the binding material is incorporated onto the first at least one supply roll; 



a bale drop sensor comprising a bale activation device, wherein as a completed bale passes through the discharge chute, the completed bale interacts with the bale activation device causing the antenna to activate for a specified active cycle, and wherein during its active cycle, the read module assigns any identification tag that is sensed by the read module to the completed bale that is leaving the discharge chute; and 

a controller configured to receive information from the at least one crop sensor and/or bale sensor and associate the information about the completed bale with the identification tag on the completed bale that is leaving the discharge chute.

 
4. The bale identification assembly of claim 1, wherein knotter system comprises a second supply roll with binding material without identification tags, wherein the knotter system combines binding material from the first supply roll with binding material from the second supply roll to bind the formed bale.



2. The bale identification assembly of claim 1, wherein the identifying filament comprises an radio-frequency identification (RFID) inlay, wherein the RFID inlay comprises conducting wires of an antenna connected to an RFID chip, and the RFID inlay comprises a segment of the identifying filament with adjacent RFID inlays spaced along the identifying filament at a desired interval, and the identifying strand incorporating the RFID inlay is wound during a binding material production process with at least one non-identifying filament into a single twine strand.


Regarding instant claim 7, it t is noted that while the patented claims fail to expressly recite that the read module is configured such that the read module receives authentication replies only from an identification tag that that is on a segment of the binding material from the first supply roll that is wrapped around a finished bale, this is necessarily inherent since there is no identification tag on the binding material from the second supply roll.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,657,433 in view of Gengel et al.
With respect to instant claim 5, the patented claims address all the limitations of claim 2.
However, the patented claims fail to expressly disclose a length of the RFID inlay is between 10 cm and 24 cm.
Gengel et al. teaches it is well known in the art for the RFID inlay to 10 cm (100 mm) ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the length of the RFID inlay to be 10 cm depending on the desired application, e.g. long enough to be woven.  Further, a scaling up or down of an element which merely requires a change in size is generally recognized as being within the level of one of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).   


Claims 1, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,492,371.   Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.

INSTANT CLAIM(S)
PATENTED CLAIM(S)
1.  (Currently amended) A bale identification assembly for use with an agricultural baler used to take loose crop material from the ground into bales and compress a formed bale in a baling chamber with a reciprocating plunger, the baler having at least one 

a first supply roll mounted on the baler providing a first binding material used by the knotter system to bind the formed bale, wherein the first binding material of the first supply roll has a first composition comprising at least one strand of a non-identifying filament and one strand of an identifying filament having a plurality of spaced apart identification tags in that the first binding material comprises identification tags at spaced intervals along the binding material; 

a second supply roll mounted on the baler providing a second binding material used by the knotter system to bind the formed bale, wherein the second binding material has a second composition[[,]] consisting of at least one strand of a non-identifying filament such that the second composition an identifying filament having identification tags, wherein the knotter 

a read module with one or more antennas configured to transmit interrogator signals and also receives authentication replies from the identification tags.


6. (Currently amended) The bale identification assembly of claim 1 further comprising a controller configured to receive information from the at least one 



a first supply roll mounted on the baler providing a binding material used by the knotter system to bind the formed bale wherein the binding material on the first supply roll is free of identification tags; 

a second supply roll mounted on the baler providing an identifying filament, the identifying filament comprising identification tags, wherein the knotter system routes the identifying filament from the second supply roll together with the binding material from the first supply roll around at least a first portion of a formed bale and ties a knot in the binding material and identifying filament to bind the formed bale; and 

a third supply roll mounted on the baler providing a binding material used by the knotter system to bind the formed bale, wherein the binding material on the third supply roll is free of identification tags, wherein the knotter system routes the 

2. The bale identification assembly of claim 1 further comprising: a read module with an antenna configured to transmit interrogator signals and also receive authentication replies from the identifying filament; a bale drop sensor comprising a bale activation device, wherein as a completed bale passes through a discharge chute, the completed bale interacts with the bale activation device causing the bale drop sensor to activate, wherein activation of the bale drop sensor activates the antenna for a specified active cycle, and wherein during its active cycle, the read module assigns any identifying filament that is sensed to the completed bale that is leaving the discharge chute; and a controller configured to receive information from the at least one crop sensor and/or bale sensor and associate the information about the completed bale with the identifying filament on the completed bale that is leaving the discharge chute. 


Regarding instant claim 7, it t is noted that while the patented claims fail to expressly recite that the read module is configured such that the read module receives authentication replies only from an identification tag that that is on a segment of the binding material from the first supply roll that is wrapped around a finished bale, this is necessarily inherent since there is no identification tag on the binding material from the second supply roll.


Claims 1-4, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 6 of U.S. Patent No. 10,949,732.   Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.

INSTANT CLAIM(S)
PATENTED CLAIM(S)
1.  (Currently amended) A bale identification assembly for use with an agricultural baler used to take loose crop material from the ground into bales and compress a formed bale in a baling chamber with a reciprocating plunger, the baler having at least one 

a first supply roll mounted on the baler providing a first binding material used by the knotter system to bind the formed bale, wherein the first binding material of the first supply roll has a first composition comprising at least one strand of a non-identifying filament and one strand of an identifying filament having a plurality of spaced apart identification tags in that the first binding material comprises identification tags at spaced intervals along the binding material; 

a second supply roll mounted on the baler providing a second binding material used by the knotter system to bind the formed bale, wherein the second binding material has a second composition[[,]] consisting of at least one strand of a non-identifying filament such that the second composition an identifying filament having identification tags, wherein the knotter system combines the first binding material with identification tags from the first supply roll with the second binding material without identification tags from the second supply roll to bind the formed bale; and 

a read module with one or more antennas configured to transmit interrogator signals and also receives authentication replies from the identification tags.


2. (Currently amended) The bale identification assembly of claim 1 of the first binding material are wound together before the first binding material is used to bind the bale of crop material.


4. (Previously presented) The bale identification assembly of claim 2 wherein the non-identifying filament and the identifying filament are wound together forming the first binding material before the first supply roll is mounted on the baler.


6. (Currently amended) The bale identification assembly of claim 1 further comprising a controller configured to receive information from the at least one 



a binding material used by the knotter system to bind the formed bale, the binding material comprising identification tags at spaced intervals along the binding material; 

a read module with one or more antennas configured to transmit interrogator signals and also receives authentication replies from the identification tags; 

a position sensor configured to predict the passage of the identification tags through the knotter mechanism; 

a bale length sensor providing a signal representing bale length, with a control signal being sent to initiate a tying cycle when the formed bale reaches a length corresponding to a desired bale length; and 

a controller configured to receive signals from the bale length sensor and the position sensor and to generate a signal to alter the length of the bale by causing an additional flake to be added to the bale by the plunger or the bale to be finished with fewer flakes to prevent the knotter system from tying a knot in the binding material such that the identification tag is positioned in a portion of the binding material used to form the knot. 





5. The bale identification assembly of claim 1 wherein the binding material comprises at least one strand of a non-identifying filament and one strand of an identifying filament incorporating the identification tag, wherein the non-identifying filament and the identifying filament are wound together before the binding material is used to bind the bale of crop material.





.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,949,732 in view of Gengel et al.
With respect to instant claim 5, the patented claims address all the limitations of claim 2.
However, the patented claims fail to expressly disclose a length of the RFID inlay is between 10 cm and 24 cm.
Gengel et al. teaches it is well known in the art for the RFID inlay to 10 cm (100 mm) ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the length of the RFID inlay to be 10 cm depending on the desired application, e.g. long enough to be woven.  Further, a scaling up or down of an element which merely requires a change in size is generally In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).   

Allowable Subject Matter
With respect to claim(s) 1-7, the examiner makes no prior art rejection. However, these claims are not allowable pursuant to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and pending Double Patenting rejection.  

With respect to claim 1, according to the following interpretation, prior art fails to teach or reasonably suggest, either singly or in combination, the first binding material of the first supply roll comprising at least one strand of a non-identifying filament and one strand of an identifying filament having a plurality of spaced apart identification tags such that the first binding material comprises identification tags at spaced intervals along the binding material…wherein the second binding material consists of at least one strand of a non-identifying filament such that the second binding material does not have an identifying filament having identification tags, in addition to the other limitations of the claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot in view of new grounds of rejection in view of the amendment to claim 1 (e.g. “at least one strand of a non-identifying filament and one strand of an identifying filament 

Applicant's arguments have been fully considered but they are not persuasive.
The examiner notes that the applicant has not indicated where in the specification describes two different materials/compositions of the first binding material and the second binding material.  The applicant argues that that Van Groenigen does not teach the composition of the binding material on the first supply roll 70 is different than, the composition of the binding on the second supply roll 72”.  However the applicant also has not indicated a distinction in materials of the two binding materials. Therefore, the applicant’s argument is not persuasive and the rejection above is maintained.  It is noted to overcome this rejection, the claim should remove the term “composition” and the second composition is different than the first composition” since composition usually implies the material itself.    It is suggested to only describe the different filaments of the binding materials instead of using the term composition since the specification describes only the difference between the two binding materials as with respect to the filaments being identifying (with identification tag) and non-identifying (without identification tag) and not with respect to the actual materials of the filaments, to overcome this rejection.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876